HALL, Judge.
The husband raises several issues on appeal. We find merit only in his contention that the trial court erred in awarding the wife permanent periodic alimony in the amount of $100 per year. We note that the wife received a substantial award of assets by the trial court and the record does not disclose any justification for the award of permanent alimony.
We therefore strike the award of permanent alimony in the amount of $100 per year as is set out in paragraph 10 of the final judgment of dissolution of marriage.
In all other respects, we affirm the final judgment.
Affirmed in part and reversed in part.
DANAHY, C.J., and SCHEB, J., concur.